Citation Nr: 0302170	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  96-18 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  What evaluation is warranted for residuals of a low back 
injury from November 2, 1994?

2.  What evaluation is warranted for residuals of a left knee 
injury from November 2, 1994?

3.  What evaluation is warranted for residuals of a foreign 
object removed from the left foot from November 2, 1994?


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel


INTRODUCTION

The veteran served on active military duty from June 1983 to 
November 1994.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision from the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).

In the veteran's substantive appeal received by the RO in 
April 1996, he raised the issue of entitlement to a total 
rating for compensation purposes based upon individual 
unemployability.  This issue has not yet been developed for 
appellate review, and it is therefore referred to the RO for 
appropriate disposition.


FINDINGS OF FACT

1.  Manifestations of the veteran's service-connected 
residuals of a low back injury include marked limitation of 
motion on forward bending, and degenerative changes of the 
lumbosacral spine.  

2.  Manifestations of the veteran's service-connected 
residuals of a left knee injury include limitation of motion 
with pain, and x-ray evidence of mild degenerative changes, 
without objective evidence of lateral instability or 
recurrent subluxation. 

3.  Manifestations of the veteran's service-connected 
residuals of a foreign object removed from the left foot 
include complaints of intermittent numbness, tingling, and 
pain, with normal motion and mild tenderness. 


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for residuals of 
a low back injury from November 2, 1994, have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326, 4.20, 4.71a, Diagnostic Code 5295 
(2002).

2.  The criteria for a rating in excess of 10 percent 
evaluation for residuals of a left knee injury from November 
2, 1994, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.71a, Diagnostic 
Codes 5003, 5260 (2002).

3.  The criteria for a compensable evaluation for residuals 
of a foreign object removed from the left foot from November 
2, 1994, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.71a, Diagnostic 
Code 5284 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claims.  The 
Veterans Claims Assistance Act of 2000 significantly added to 
the statutory law concerning VA's duties when processing 
claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Following the RO's determinations of the 
veteran's claims, VA issued regulations implementing the 
Veterans Claims Assistance Act.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).  The Veterans Claims 
Assistance Act and the implementing regulations pertinent to 
the issue on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to these 
claims have been properly developed and there is no further 
action that should be undertaken to comply with the 
provisions of the Veterans Claims Assistance Act or the 
implementing regulations.  The veteran was provided an 
opportunity to identify additional evidence in support of his 
claims.  

The Board additionally finds that the statement and 
supplemental statements of the case provided the veteran with 
adequate notice of what the law requires to award evaluations 
in excess of those currently assigned for the 
service-connected disorders.  He was provided adequate notice 
that VA would help him secure evidence in support of his 
claims if he identified that evidence.  Additionally, he was 
provided notice of, and he did report for, VA examinations to 
help determine the extent of his disorders.

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include VA examinations, revealed.  Additionally, 
they provided notice of what the remaining evidence showed, 
including any evidence identified by the veteran.  Finally, 
these documents provided notice why this evidence was 
insufficient to award evaluations in excess of that currently 
assigned for the service-connected disorders, as well as 
notice that the veteran could still submit supporting 
evidence.  Thus, the veteran has been provided notice of what 
VA was doing to develop the claim, notice of what he could do 
to help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any pro forma failure on the 
part of VA to further notify the veteran what evidence would 
be secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board further finds that remanding to afford the RO an 
opportunity to consider the claims in light of the 
implementing regulations would serve to only further delay 
resolution of the claims with no benefit flowing to the 
veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2002).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States 
Court of Appeals for Veterans Claims (Court) has made a 
distinction, however, between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  As 
this appeal involves original claims, the Board has framed 
the issues as shown on the title page.



Low Back Injury

The veteran's service medical records indicate recurring low 
back pain beginning in 1984, variously diagnosed as sprain to 
lumbodorsal fascia muscle, lumbosacral strain, acute muscular 
spasm, and chronic low back pain.  Subsequent to service 
discharge, a VA examination conducted in December 1994, 
revealed no tenderness or paraspinal muscle spasm.  There was 
no specific radiculopathy.  Straight leg raises were positive 
at 70 degrees.  Range of motion studies indicated flexion was 
to 80 degrees, extension was to 20 degrees, and lateral 
flexion and rotation were to 30 degrees, bilaterally.  X-rays 
were negative for evidence of fracture, subluxation, or 
significant disc space narrowing.  The diagnoses included 
residual back injury, without x-ray evidence of disease.  A 
VA neurologic examination conducted at that time, indicated 
straight leg raising was positive at 45 degrees, with pain 
noted as mostly in the knee.  Reflexes were active and 
symmetric.  The diagnoses included backaches, secondary to 
contusions from multiple jumps, with no objective deficits.

Based on this evidence, service connection for a low back 
injury was granted by a rating decision dated in April 1995, 
and a 10 percent evaluation was assigned, effective November 
2, 1994.  

Thereafter, the veteran testified at a personal hearing 
before the RO in November 1995, that he experienced pain in 
the lower back that radiated down the back of his legs to his 
toes, and muscle spasms.  

VA outpatient treatment records dated in 1995, reveal marked 
paraspinal spasm, limited range of motion, and tenderness of 
the paraspinal muscles, without neurologic signs.  A rating 
decision dated in February 1996, granted a 20 percent 
disability for this disorder effective November 2, 1994.  
Accordingly, the issue before the Board is whether a rating 
in excess of 20 percent is warranted at anytime subsequent to 
November 2, 1994, for the veteran's service-connected 
residuals of a low back injury.  

A magnetic resonance imaging scan conducted in September 
1996, found posterior and right paracentral L5-S1 disc and 
osteophyte protrusion, with mild changes noted at L3-L4 and 
L4-L5.  VA outpatient treatment records dated in 1996, 
reported complaints of low back pain.  There was no localized 
tenderness of the low back when not bending.  Flexion was 
reported as not more than 10 degrees, extension was to 5 
degrees, and lateral bending was 5 degrees, bilaterally.  
Sitting straight right leg raising was positive at 90 
degrees.  The diagnoses included low back pain and 
lumbosacral disc disease.  

At a VA examination conducted in February 1997, the veteran 
complained of continuous back pain.  He was unable to get 
comfortable on the examining table.  Standing range of motion 
was 10 degrees flexion, 0 degrees extension, 10 degrees right 
and left lateral flexion, right lateral rotation was 5 
degrees, and left lateral rotation was 10 degrees.  X-rays of 
the lumbosacral spine were negative for any evidence of 
fracture, subluxation, or significant focal degenerative 
change.  The examiner stated that he was at a loss to explain 
the veteran's symptomatology and recommended further 
examinations.  

A September 1997 VA neurological examination revealed normal 
straight leg raising signs bilaterally, and good superficial 
sensation and vibration in the extremities.  The examiner 
opined that the veteran had lumbar root irritations, but that 
the responses exhibited were exaggerated.

Likewise, a VA examination was conducted in October 1997; 
however, the examiner stated that it was of limited value due 
to extreme grimacing, flinching, and dystonic movements of 
the left upper extremity.  The examiner reported suspected 
lumbar root irritations, but concluded that the bizarre 
posturing was an exaggerated response to pain.  A VA 
outpatient treatment record dated in 1999, reported 
tenderness to palpation of the lumbar spine to the sacral 
area, and decreased painful flexion.

Thereafter, a VA examination conducted in November 2000, 
reported straight leg raising was limited to 0 degrees on the 
right and less than 0 degrees on the left.  The veteran was 
not able to turn over onto his abdomen.  With deep 
percussion, there was pain from the dorsal to the lower 
lumbar spine.  Examination of the lumbosacral spine revealed 
0 degrees extension, flexion, and to the left and right.  The 
veteran literally did not move his back when requested.  X-
rays of the lumbosacral spine indicated mild degenerative 
changes.  There was joint space narrowing of the L5-S1 
interspace.  No changes since February 1997 were noted.  The 
diagnosis was injury to the lumbosacral spine, with severe 
limitation of motion, and degenerative changes of the 
lumbosacral spine and degenerative disc disease at L5-S1.

The most recent VA examination conducted in March 2001, 
reported that the veteran had a TENS unit and a corset type 
back brace that he wore daily.  The veteran did not describe 
flare-ups, but noted weakness in both lower extremities, and 
used a cane for balance.  On observation, the veteran lifted 
himself up onto the examining table and low scales without 
pain.  There was slight flattening of the lumbar lordosis and 
slight tenderness over the lumbar spine, but no significant 
tenderness over the lumbar muscles.  When asked, the veteran 
extended his back to 10 degrees, and was observed to have 
forward flexion in the standing position to 20 degrees, and 
30 degrees in the sitting position.  Lateral bending while 
was sitting was to 30 degrees on both the left and right, and 
had rotation to 15 degrees on the left and 20 degrees to the 
right.  The veteran could not tolerate lying in a supine 
position or lift his legs.  Straight leg raising in the 
sitting position was positive at 30 degrees on both the right 
and left.  There was only trace reflex at the knee and ankle 
jerks could not be elicited.  No tenderness was present over 
the buttocks or hips.  There was no atrophy or 
fasciculations.  The diagnosis was mild lumbar degenerative 
disease, with pain, stiffness, and reduced motion.  The 
examiner opined that the veteran greatly exaggerated the 
degree of pain.

The veteran's low back disorder has been assigned a 20 
percent disability rating by analogy under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  When utilizing the 
VA's SCHEDULE FOR RATING DISABILITIES and an unlisted condition is 
encountered, VA is permitted to rate under a closely related 
disease or injury in which not only the functions affected, 
but also the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2002).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 20 percent 
disability rating is for assignment with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position.  For severe lumbosacral 
strain, a 40 percent disability rating is warranted with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Id.  

After reviewing the evidence of record, the Board finds that 
the veteran's service-connected low back disability picture 
more closely approximates a 40 percent disability rating 
under Diagnostic Code 5295.  38 C.F.R. § 4.7 (2002) (where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates that rating); 
38 U.S.C.A. § 5107 (when a veteran seeks benefits and the 
evidence is in relative equipoise, the law dictates that the 
veteran prevails).  Although the record clearly demonstrates 
that the veteran's complaints of pain are exaggerated, the 
evidence shows a marked limitation of motion on forward 
bending, as well as joint space narrowing.  Hence, a 40 
percent evaluation is granted.  This is the maximum schedular 
evaluation under the provisions of Diagnostic Code 5295.

The Board is required to give consideration to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2002), whether or not they were raised by the veteran.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Although a 
50 percent disability rating is warranted for unfavorable 
ankylosis of the lumbar spine, this has not been shown by the 
evidence of record.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5289 (2002).    

In reaching this decision, the Board has considered 38 C.F.R. 
§§ 4.40, 4.45 (2002), which address pain on motion.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In this case, however, the 
veteran is in receipt of the maximum evaluation for 
limitation of motion of the lumbar spine as a 40 percent has 
now been assigned to his service-connected low back disorder.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  Therefore, a 
DeLuca analysis would serve no useful purpose since a higher 
evaluation is not assignable on the basis of limitation of 
motion.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

As noted above, the RO granted service connection and 
originally assigned a 10 percent evaluation for residuals of 
a low back injury effective November 2, 1994.  Subsequent to 
this decision, the RO granted a 20 percent disability rating, 
effective November 2, 1994.  By this decision, the Board 
grants a 40 percent evaluation.  After review of the 
evidence, there is no medical evidence of record that would 
support a rating in excess of 40 percent for the disability 
at issue at any time subsequent to November 2, 1994.  
Therefore, a staged rating is not in order  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Left Knee

The veteran's service medical records indicate that in 
September 1993, he incurred an injury to his left knee.  A 
magnetic resonance imaging scan found changes within the 
proximal posterior cruciate ligament and degenerative changes 
in the posterior horns of both menisci.

Subsequent to service discharge, a VA examination conducted 
in December 1994, noted that the veteran wore a brace.  The 
left knee was resistant to passive flexion; however, range of 
motion was within normal limits.  There was no abnormal 
mobility, tenderness, deformity, swelling, or effusion.  The 
diagnoses included residual left knee injury, without x-ray 
evidence of disease.  Based on this evidence, service 
connection for residuals of a left knee injury was granted, 
and a 10 percent disability rating was assigned.

The veteran testified before the RO in November 1995, that 
his left knee gave out on occasion.  

A VA outpatient treatment record in 1996, reported a possible 
anterior cruciate ligament tear of the left knee.  

A VA examination of the left knee in February 1997, was 
reported as unsatisfactory by the examiner.  The examiner 
indicated that when the veteran was sitting at the edge of 
the examining table, his left knee flexed to approximately 60 
degrees; however, when lying supine, the veteran stated he 
could not draw his left thigh up to examine the flexibility 
of the knee due to left thigh pain.  The examiner noted no 
evidence of thigh atrophy.  X-rays of the left knee revealed 
no evidence of fracture, degenerative change, or effusion.  
The examiner was unable to offer a diagnosis.  He recommended 
neurological and psychological studies, as well as a MRI of 
the knee.  

A VA examiner in September 1997 reported that the examination 
was of limited value due to extreme grimacing, flinching, and 
dystonic movements of the left upper extremity.  The examiner 
opined that the bizarre posturing was an exaggerated response 
to pain.  

Psychiatric studies in September 1997 revealed no psychiatric 
disorder.  The appellant was judged to be competent.

A VA outpatient treatment record dated in 1999, reported that 
the veteran's left knee was tender with flexion and 
extension.  

A VA examination conducted in November 2000, reported that 
the veteran would not move his knee at all or bend it for 
range of motion studies.  X-rays of the left knee indicated 
mild degenerative changes with joint space narrowing at the 
medial compartment of the knee.  The diagnosis was residuals 
of injury to the left knee with severe limitation of motion, 
and degenerative changes and narrowing of the joint space in 
the medial compartment.  

A VA examination conducted in March 2001, reported complaints 
of left knee swelling, stiffness, painful motion, and 
tenderness.  The veteran also reported that the knee locked, 
but did not stay locked.  On examination the veteran did not 
wear a brace.  There was no swelling found, although there 
was a slight increase in temperature.  Tenderness was not 
shown on superficial palpation, although on vigorous 
palpation, there was a suggestion of tenderness.  There was 
no crepitation felt on motion; however, when the veteran 
perform 1/3 of a deep knee bend, crepitation was felt.  
Quadriceps were large and strong against resistance.  The 
veteran was able to fully extend his knee to 0 degrees, and 
obtained 100 degrees of flexion.  There was no medial or 
lateral instability in testing varus and valgus stress.  
Drawer signs were negative.  The diagnosis was mild 
degenerative disease, with arthralgia and reduced motion.  
The examiner opined that the veteran greatly exaggerated his 
complaints of pain.  

The veteran's left knee has been assigned a 10 percent 
disability rating by analogy under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5257.  See 38 C.F.R. 
§§ 4.20, 4.27.  This rating contemplates slight impairment of 
the knee due to recurrent subluxation or lateral instability.  
That is not shown.  Hence, the Board finds that the 
service-connected left knee is more appropriately rated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The selection of the proper diagnostic code is not a question 
of law.  Butts v. Brown, 5 Vet. App. 532 (1993).  In Butts, 
the Court held that because VA and the Board possess 
specialized expertise in determining the application of a 
particular diagnostic code to a particular condition, their 
determination is due greater deference.  Indeed, the Court 
has also held that, although the reason for the change must 
be explained, VA and the Board may change the diagnostic 
codes under which a disability or disabilities are evaluated.  
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Generally, when documented by x-rays, arthritis is rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the joint involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasms, or satisfactory evidence of painful motion.  Read 
together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide 
that painful motion due to degenerative arthritis, which is 
established by x-ray, is deemed to be limitation of motion 
and warrants the minimum rating for a joint, even if there is 
no actual limitation of motion.  

A 10 percent evaluation on the basis of limitation of motion 
of the knees requires limitation of extension of the knee to 
10 degrees, or limitation of flexion to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  A 20 percent 
evaluation requires limitation of extension to 15 degrees, 
and limitation of flexion to 30 degrees.  Id.  A 20 percent 
disability rating under Diagnostic Code 5257, requires 
moderate impairment of the knee, to include recurrent 
subluxation or lateral instability.  

Here, left knee arthritis is documented by x-rays.  VA 
examiners in 1997 reported that the examinations were of 
limited value due to the lack of obtainable findings.  
Although severe limitation of motion was reported in 2000, it 
was noted that the veteran would not bend his knee for range 
of motion studies.  Accordingly, this examination is also of 
limited value.  The March 2001 VA examination, however, 
reported that the veteran could fully extend his knee to 0 
degrees, and flex to 100 degrees.  Although the range of 
motion of the veteran's left knee does not meet the criteria 
for a compensable evaluation under Diagnostic Codes 5260 or 
5261, there is satisfactory evidence of painful motion.  
Thus, a disability rating of 10 percent is warranted under 38 
C.F.R. § 4.59.  DeLuca..

In July 1997, the Office of General Counsel of VA opinion 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97; 62 Fed.Reg. 63604 (1997).  Here, however, 
there is no medical evidence of any instability.  Thus, a 
separate, compensable rating pursuant to Diagnostic Code 5257 
is not warranted.

The Board now turns to whether the veteran's knee 
disabilities warrant additional compensation pursuant to 
38 C.F.R. § 4.40 regarding functional loss due to pain, and 
pursuant to 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See DeLuca v Brown, 8 Vet. App. 202 (1995).  There is no 
medical evidence of weakness, fatigability, or incoordination 
of the left knee.  As noted, there was subjective evidence of 
pain that is reflected in the current 10 percent evaluation.  
The Board finds, therefore, that a rating in excess of 10 
percent pursuant to 38 C.F.R. §§ 4.40, 4.45 is not warranted.

In sum, the Board finds that the disability picture presented 
by the degenerative changes of the veteran's knee should be 
rated pursuant to Diagnostic Code 5003, as there is no 
objective evidence of instability of the left knee to warrant 
a compensable rating pursuant to Diagnostic Code 5257.  

As noted above, the RO granted service connection and 
originally assigned a 10 percent evaluation for residuals of 
a left knee injury from November 2, 1994.  After review of 
the evidence, there is no medical evidence of record that 
would support a rating in excess of 10 percent for the 
disability at issue at any time subsequent to November 2, 
1994.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Left Foot

The veteran stepped on a needle while in service in 1993, and 
punctured his plantar lateral left heel.  The needle was 
surgically removed, with no fragments remaining.  Thereafter, 
the incisions were noted to be well-approximated, without 
edema or signs of infection.  A VA examination conducted in 
December 1994, found no evidence of skin changes, circulatory 
deficiency, or neurological deficit of the left foot.  Pes 
cavus, with subjective tenderness over the arch was found, 
but otherwise, the examiner noted that the examination of the 
left foot was within normal limits.  X-rays of the left foot 
were normal.

Service connection for residuals of a foreign object removed 
from the left foot was granted and a noncompensable 
evaluation was assigned by analogy under 38 C.F.R. §§ 4.20, 
4.71a, Diagnostic Code 5284.  A 10 percent disability rating 
is the minimal schedular evaluation under Diagnostic Code 
5284, which provides for moderate foot injuries.  

The veteran testified at a personal hearing before the RO in 
November 1995, that he experienced excruciating pain in the 
left foot.  He further noted that his left foot seemed to 
want to give out.  

A VA examination conducted in November 2000, reported 
complaints of numbness and pain in the left foot.  However, 
the veteran refused to take off his shoe for the examination 
due to pain.  The diagnosis was residuals of puncture wound 
to the left foot, with occasional pain and numbness of the 
foot.  

A VA examination conducted in March 2001, reported a numb 
feeling and intermittent pain about the mid-foot arch of the 
left foot.  On examination, the feet were symmetrical and 
identical in appearance with the exception of the scar at the 
right lateral surface near the sole of the left foot.  The 
medial longitudinal arch was preserved.  The veteran reported 
tenderness to palpation at the medial edge of the medial 
longitudinal arch.  Pain was not otherwise evinced, as the 
examiner was able to vigorously squeeze the forefoot, 
hindfoot, heel, and Achilles tendon with no complaints of 
pain.  There was good flexion and extension of all toes and 
against the resistance of the examiner.  The veteran could 
flex and extend his ankle without pain or crepitation.  There 
was no swelling of the ankle.  Range of motion was 15 degrees 
dorsiflexion and 25 degrees of plantar flexion.  The 
diagnosis  was injury to the left foot, fragment removed, 
with residual complaint of intermittent numbness, tingling, 
and pain, with normal range of motion and mild tenderness.

As noted above, service connection was granted and originally 
assigned a noncompensable evaluation for residuals of a 
foreign object removed from the left foot effective November 
2, 1994.  After review of the evidence, there is no medical 
evidence of record that would support a compensable rating 
for the disability at issue at any time subsequent to 
November 2, 1994.  Although the veteran testified to 
excruciating pain, objective evidence of pain of the left 
foot has not been shown on examination.  Normal range of 
motion of the foot was demonstrated, as was slight tenderness 
to palpation at the medial edge of the medial longitudinal 
arch.  The Board concludes that these findings do not 
represent a moderate foot disability.  

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2002).  As the minimum schedular requirements for a 
compensable rating have not been met, an initial compensable 
evaluation for residuals of a foreign object removed from the 
left foot is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert.

Finally, the Board finds no evidence of an exceptional 
disability picture in this case.  38 C.F.R. § 3.321(b) 
(2002).  There is no evidence that the veteran has been 
frequently hospitalized for either his low back disorder, 
left knee disorder, and/or his left foot disorder, and there 
is no objective evidence of marked interference with 
employment due to these disorders, in and of themselves.  The 
RO considered an extraschedular evaluation and did not submit 
the case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, and the Board finds that 
this case does not meet the criterion for an extraschedular 
evaluation. 




ORDER

A 40 percent rating for residuals of a low back injury 
effective from November 2, 1994, is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  

A rating in excess of 10 percent for left knee injury 
residuals from November 2, 1994, is denied.  A compensable 
disability rating for residuals of a foreign object removed 
from the left foot at any time since November 2, 1994 is 
denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

